Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
Again, The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  
The Examiner requests again, that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many of these have not been addressed in the current and prior responses, and are being repeating in the instant action.  The Examiner is available to discuss to the issues that are being raised in this office action. 
The Examiner again requests that the Applicant provide specific references (i.e., element number and/or page and line locations) for each claimed element to make sure there is support for each element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Specifically, what supports the “block member” of claim 10, line 1 and “at least one support member” of claim 15, line 7?
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. 
Applicant’s remarks regarding “Rejections Under 35 U.S.C. § 112” (dated 2/9/22, p. 9).  The change regarding “Heat Reservoir to ‘heat release element’” does not appears in the claims of this application and applies to claims sets of other patent applications being prosecuted in this patent family. 
Applicant argues:

Applicant amends the present rejected claims to include now the concept of utilizing cartridges not only to shunt fluid into and away from the computer cases of different sizes (as well as blanks sized similarly to the cartridges) but also to build the interior sidewall of the vertical support stand. Tachibana's U.S. Patent No. 7,182,208 fails to disclose cartridges of varying sizes, relative to applicable computers, that both allow airflow into/from computers that also form the interior sidewall of the electronic rack stand. As Tachibana offers several different approaches, including: (i) that the adjoining spaces between plates are small, so that air loss really isn't too significant (i.e., explaining why they don't matter), (ii) that the plates can overlap, like clinker built objects, or (iii) that the plates can be affixed to support columns. Says Tachibana: 

When the sides of adjacent panels 11 are fastened together, it is necessary to take into consideration the width of panels 11 and the allowance corresponding to the worked precision of the fastener holes. Therefore, there are cases where spaces are formed between adjacent panels 11. In general, there are many cases in which these spaces are small enough that there is no major deterioration of exhaust capability of the air ducts. When there is a need to fill in these spaces, a soft edge can be made on one or both of the bottom and top sides of panels 11 in order to fill in these spaces. The simplest thing is to fasten the top and bottom sides of adjacent panels to support columns 5 so that they overlap one another. The air in the air duct will rise and therefore, it is preferred that the bottom side of the top panels overlap the top side of the adjacent bottom panel from the inside of the rack. Thus, the bottom sides of the panels should be worked so that they will move horizontally 
Tachibana, Col. 7, lines 50-67. 

There is no requirement in either of independent claims 1 and 7 “to shunt fluid into and away from the computer cases” (emphasis added).  The amend claims only require that “said interior cavity to said computer forms a substantially-sealed pathway” which can apply to either a pathway formed between an influx interior cavity and a computer or a pathway formed between an outflux interior cavity and the computer.  There is no claimed requirement that there be a substantially-sealed influx pathway and a substantially-sealed outflux pathway.  Tachibana does teach or suggest the claimed inventions including a substantially-sealed outflow pathway as outlined in the rejections below.  
Applicant further argues “[t]he claims that received no rejection, i.e., claims 15+ are unamended an indication of allowance is respectfully requested therefore” (Applicant’s remarks of 2/9/22, 10).  The Applicant has failed to address the claim objection(s) and 35 U.S.C. 112(b) rejection(s) relating to claims 15-18 in the non-final office action dated 8/9/21.
Claim Interpretation
Claim 1, lines 4-5 requires “a commercial off-the-shelf (COTS) computer of a first type and having a first computer height” and Claim 2, lines 1-2 requires “a COTS computer of a second type and having a second computer height.”  It is noted that there is no requirement for the first and second types to be different from each other or for the first and second heights to be different from each other.  In fact, the originally filed priority application does not discloses not even disclose that the heights 
Likewise Claim 7, lines 4-6 requires “at least one primary ventilation cartridge . . . having a primary cartridge height” lines 12-14 requiring “at least one secondary ventilation cartridge . . . having a secondary cartridge height.”  Again, there is no claimed relationship between these heights and likewise to “a first computer height” of line 6 or “a second computer height” of line 14.
Claim Objections
Claims 1-8 and 10-18 are objected to because of the following informalities:  
a.	Claim 1, line 1; Claim 7, line 1; and Claim 15, line 1, “said kit” should be “said server rack stand kit”;
b.	Claim 1, lines 10-11, “said computer surface slot” should be “said first computer support surface” having antecedence in lines 9-10;
c.	Claim 1, line 13; and Claim 15, line 11, “said computer” should be “said COTS computer”;
d.	Claims 2-6, 8, 10-14, and 16-18, line 1 of each, “The Kit” should be “The server rack stand kit”;

f.	Claim 2, line 3 “an airflow inlet opening” should be “a second airflow inlet opening” to differentiate from “an airflow inlet opening” of claim 1,line 6;
g.	Claim 2, line 3 “an airflow inlet opening” should be “a second airflow outlet opening” to differentiate from “an airflow outlet opening” of claim 1,line 6;
h.	Claim 3, lines 1-2; Claim 6, lines 1-2; and Claim 11, lines 1-2 require “a primary blank cartridge sized to have identical dimensions to said primary ventilation cartridge” and which has antecedence in claim 1, line 9 and Claim 7, line 5 requiring “at least one primary ventilation cartridge”, respectively.  Did Applicant intend “a primary blank cartridge sized to have identical dimensions to each of said at least one primary ventilation cartridge” or “a primary blank cartridge sized to have identical dimensions to a combined size of all of said at least one primary ventilation cartridge”?
i.	Claim 3, line 3; Claim 5, line 3; Claim 11, line 3; and Claim 13, line 2, “airflow” should be “an airflow”; Despite Applicant’s arguments regarding “airflow”, does the “sidewall” has to retain the airflow.  Is a single airflow or a plurality of airflows being retained?  There is also no function language such as “configured to” or “adapted to” in the claims regarding “airflow.”  If airflow is not positively recited, then is “to retain airflow” not a limitation of the claims? See Applicant remarks of 1/6/21, p. 12;

k.	Claim 4, line 3 “airflow” should be “said airflow” having antecedence in claim 3, line 3;
l.	Claim 6, line 3, “substantially” should be “sidewall” (see previous amendments to claims 3-5);
m.	Claim 6, line 3 “airflow” should be “said airflow” having antecedence in claim 5, line 3;
n.	Claim 7, line 10, “cavity wherein” should be “cavity, wherein”;
o.	Claim 7, line 13, “slot said” should be “slot from said”;
p.	Claim 7, line 16, should there be a “,” (comma) after “said post height” as there is one in line 8?
q.	Claim 12, line 3, “a sidewall” should be “a second sidewall” to differentiate from “a sidewall” of claim 11, line 3;
r.	Claim 12, line 3 “airflow” should be “said airflow” having antecedence in claim 11, line 3;
s.	Claim 14, line 3, “a sidewall” should be “a second sidewall” to differentiate from “a sidewall” of claim 13, line 3
t.	Claim 14, line 3 “airflow” should be “said airflow” having antecedence in claim 13, line 3; 
u.	Claim 16, line 2, “said at least first stand opening” should be “said at least the first stand opening” having antecedence in “at least a first standing opening” of claim 15, line 9; and
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, line 5; Claim 2, line 1; Claim 7, lines 8 and 15; and Claim 15, line 4 require “a . . . commercial-off-the-shelf (COTS) computer.”  The originally filed priority application fails to disclose “a . . .  commercial-off-the-shelf (COTS) computer.”  The priority document only discloses a computer or server which can be any type of computer or server.  Where 
b.	Claim 10, lines 1-2 requires “a block member adapted to elastically deform . . .”  which the Examiner believes meant to be supported by blocking member shroud members 4330 (see Applicant’s remarks dated 1/6/21, p.11, “block members are disclosed, for example, in the description of FIGS. 43B, 44, etc.”).  The originally filed disclosure fails to provide any teaching that the block member has elastic properties and that the blocking member would elastically deform (despite Applicant’s remarks, does the blocking member read on either element 4398 or 4388?); and
c.	Claim 16, lines 1-3 requires “a conduit adapted to releasably affix between (i) said airflow inlet opening and said at least first stand opening, and (ii) said airflow outlet opening and said at least second stand opening” and Claim 15, lines 8-10 require “said airflow inlet opening is proximate to at least a first stand opening . . . and (ii) said airflow outlet opening is proximate to at least a second stand opening.”  Despite Applicant’s remarks of 1/6/21, pp. 11-12 of ‘[t]he support for this proposition is throughout the specification, including the Fig. 43 series and Figs. 53-60”, the conduits of figs. 53-59, by using conduits 5122 between said airflow inlet opening and said at least the first stand opening are positioned away (not proximate) from each other and/or said airflow outlet opening and both “(i) said airflow inlet opening and said at least first stand opening” and “(ii) said airflow outlet opening and said at least second stand opening.”  What is disclosed appears to be two separate conduits, one for releasably affix between said airflow inlet opening and said at least the first stand opening (see fig. 43C, defined by element 4399), and another for releasably affix between said airflow outlet opening and said at least second stand opening (see fig. 43D, defined by element 4389).  Applicant argument makes no sense because the claim specifically require the “conduit” to perform the two functions of “releasably affix between (i) said airflow inlet opening and said at least first stand opening, and (ii) said airflow outlet opening and said at least second stand opening” which requires two separate conduits. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 9-10; Claim 2, line 7; and Claim 7, lines 8 and 16, “said post height” lacks antecedent basis;  
b.	Claim 1, line 9; and Claim 7, line 6 require “approximately.”  What is the metes and bounds of “approximately equal”?  When is the primary cartridge height approximately equal to said first computer height, and when is the primary cartridge height not approximately equal to said first computer height? Regarding Applicant’s arguments of “approximately,” how has not provided the metes and bounds of “approximately equal.”  See Applicant’s remarks of 1/6/21, p. 12.”  Applicant should consider using the term “substantially” instead of “approximately.”  The Examiner’s interpretation of “substantially” is “the same as but for limitations (i.e., tolerances) of manufacturing processes;  
c.	Claim 2, line 6; and Claim 7, line 14 requires “approximately.”  What is the metes and bounds of “approximately equal”?  When is the secondary cartridge height approximately equal to said second computer height, and when is the secondary cartridge height not approximately equal to said second computer height? Regarding Applicant’s arguments of “approximately,” how has not provided the metes and bounds of “approximately equal.”  See Applicant’s remarks of 1/6/21, p. 12.”  
d.	Claim 5, line 2, “said primary blank cartridge” lacks antecedent basis;
e.	Claim 6, line 1 requires “a primary blank cartridge” and claim 5, line 2 requires ”said primary blank cartridge.”  Is the “primary blank cartridge” of claim 6 in addition to “primary blank cartridge” of claim 5, line 2, or are these the same element? 
f.	Claim 7, line 7 requires “approximately.”  What is the metes and bounds of “approximately equivalent”?  When is a first computer height predetermined to be approximately equivalent to a first known commercial off-the-shelf (COTS) computer, and when is the first computer height predetermined to be not approximately equivalent to a first known commercial off-the-shelf (COTS) computer? Regarding Applicant’s arguments of “approximately,” how has not provided the metes and bounds of “approximately equivalent.”  See Applicant’s remarks of 1/6/21, p. 12.” Applicant should consider using the term “substantially” instead of “approximately.”  The Examiner’s interpretation of “substantially” is “the same as but for limitations (i.e., tolerances) of manufacturing processes;  
g.	Claim 7, line 15 requires “approximately.”  What is the metes and bounds of “approximately equivalent”?  When is a second computer height predetermined to be approximately equivalent to a second known commercial off-the-shelf (COTS) computer, and when is the second 
h.	Claim 16, lines 1-3 requires “a conduit adapted to releasably affix between (i) said airflow inlet opening and said at least first stand opening, and (ii) said airflow outlet opening and said at least second stand opening.”   Does this limitation require a single conduit to serve the purpose releasably affixing between (i) said airflow inlet opening and said at least first stand opening, and (ii) said airflow outlet opening and said at least second stand opening?”  Or are there two separate conduits, one for releasably affix between said airflow inlet opening and said at least first stand opening, and another for releasably affix between said airflow outlet opening and said at least second stand opening? and 
i.	Claim 18, line 2, requires “at least one stand opening.”  What defines this “at least one stand opening”?  Is it the “said computer support surface” or “a removable sidewall portion” or something else?  From claim 15, the “at least one support member” appears to read-on a rail, element 307 because the computer is positioned by the rail (note that the rail 307 has  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana (US 7,182,208).
With respect to Claim 7, Tachibana a server rack stand kit (fig. 1, 1), said kit comprising: a vertical support post (8b) having a computer support surface (see fig. 2, surface with 11a-11g), and having an interior cavity (4b), wherein said vertical support post includes multiple computer support surface slots (fig. 2, for 11a-11g); at least one primary ventilation cartridge (fig. 1, 11a), releasably affixable (col. 6, l. 67 – col. 7, l. 1) to a first computer support surface slot (fig. 2, for 11a) from said multiple computer support surface slots, having a primary cartridge height (fig. 3, height of 11a) (i) 
With respect to Claims 8 and 11-14, Tachibana further teaches said primary cartridge opening and said secondary cartridge opening comprise substantially equivalent dimensions (see fig. 2 for comparison of 12a and 12b) (claim 8), a primary blank cartridge (11c) sized to have identical dimensions (see fig. 2) to said primary 
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternately under 35 U.S.C. 103 as being unpatentable over Tachibana (US 7,182,208).
With respect to Claim 1, Tachibana teaches a server rack stand kit (fig. 1, 2), said kit comprising: a vertical support post (8b,5) having a computer support surface (see fig. 2, surface with inward side of 11a-11g) (note: that the claimed “computer support surface does not have to contact the computer because in the instant application, a rail 307 is in between the computer 305 and the surface seen on the near side of fig. 46), and having an interior cavity (4b); wherein said vertical support post includes multiple computer support surface slots (fig. 2, for 11a-11g); a commercial off-the-shelf computer (fig. 1, 3a) of a first type (see fig. 1) and having a first computer height (fig. 1, height of 3a), adapted to releasably (col. 6, l. 67 – col. 7, l. 1) affix (col. 7, l. 1) to said vertical support post, having a first case body (fig. 1, case body of 3a) defining an airflow inlet opening (col. 8, l. 31) and an airflow outlet opening (col. 8, l. 31); and at least one primary ventilation cartridge (fig. 1, 11a), releasably affixable to a first computer support surface slot (fig. 2, for 11a) from said multiple computer support surface slots, having a primary cartridge height (fig. 3, height of 11a) (i) approximately equal (11a is approx. equal to 3a) to said first computer height and (ii) less than half (see fig. 1, 11a is less than half of height of 8b) of said post height and defining a primary cartridge opening (12a), upon affixation to said computer support surface slot, in fluid communication (see fig. 1) with said interior cavity, wherein said at least one primary ventilation cartridge forms a portion (see fig. 2, inward side of 11a forms a portion of inward sides of 11a-11g) of the computer support surface, wherein said 
Alternately, Tachibana fails to specifically disclose for elements 11a that said interior cavity to said computer forms a substantially-sealed (col. 9, l. 19) pathway (col. 8, ll. 8-10).  However, for element 11fa, Tachibana teaches that said interior cavity to said computer forms a substantially-sealed (col. 9, l. 19) pathway.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Tachibana’s element 11fa for element 11a “so that all of the exhaust air from this exhaust port is drawn into the exhaust duct . . . reduce leakage the leakage of exhaust air into the rack” (col. 9, ll. 19-22).
With respect to Claims 2-6, Tachibana further teaches a COTS computer (fig. 3, 3b) of a second type (see fig. 1) and having a second computer height (fig. 1, height of 3c), adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post, having a second case body (fig. 3, case body of 3b) defining an airflow inlet opening (col. 8, l. 31) and an airflow outlet opening (col. 8, l. 31); and at least one secondary ventilation cartridge (fig. 3, 11b), releasably affixable to a second computer support surface slot (fig. 2, for 11b) from said multiple computer support surface slots, having a secondary cartridge height (fig. 3, height of 11b) (i) approximately equal (11b) to said second computer height and (ii) less than half (see fig. 1, 11b is less than half of height of 8b) of said post height and defining a secondary cartridge opening (12b), upon affixation to said second computer support surface slot, in fluid communication (see fig. 3) with said interior cavity, wherein said at 3least one secondary ventilation cartridge forms a portion (see fig. 2, inward side of 11b forms a portion of inward sides of 11a-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,004,164 discloses sealing member between a rack and a computer within the rack.  US 6,882531 and 7,088581 disclose conduits between a rack and a computer within the rack.  US 11,178,794 and 2021/0360828 are publication in the same patent family as the instant application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/22/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835